I dissent from that part of the majority opinion which overrules the case of Collins v. Bucoda, 191 Wash. 242,70 P.2d 1062. As I view it, that case correctly construes the statute, and I adhere to it. I do, however, concur in the result. This case, on its facts, is clearly distinguishable from that case. In each of the ordinances ordering the improvement here involved, it was provided that the entire cost and expense of the improvement should be borne by, and assessed against, the property included in the assessment district therein created. In the contract between the city and the contractor *Page 531 
with reference to the bonds, there was a similar provision. In each of the bonds, there was this provision:
"Neither the holder nor owner of this bond shall have any claim therefor against said city, except from the special assessment made for the improvement for which said bond was issued, but his remedy in case of nonpayment shall be confined to the enforcement of such assessments."
Here is an express provision in the bond that the holder of the bonds shall look solely to the special assessment for the improvement, and under this provision he would not have any claim against the guaranty fund. For this reason, I concur in the result.
BLAKE, C.J., concurs with MAIN, J.